Citation Nr: 0000835	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  93-01 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the knees, as secondary to service-connected 
residuals of frostbite.  

2.  Entitlement to service connection for degenerative joint 
disease of the ankles, as secondary to service-connected 
residuals of frostbite

3.  Entitlement to service connection for varicose veins with 
vascular insufficiency, as secondary to service-connected 
residuals of frostbite.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran, his wife and his brother


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a January 1991 rating action 
of the Roanoke, Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board previously remanded the case in August 1993 and May 
1997 for additional development.  

During the course of this appeal, the veteran has testified 
at three separate personal hearings, most recently at a July 
1999 hearing before the undersigned Member of the Board.  
Transcripts of each of those hearings are associated with the 
record.  

Service connection is currently in effect for frostbite of 
both feet, evaluated as 30 percent disabling.

In November 1997, the veteran submitted VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  This matter is referred to the RO for 
action deemed appropriate.




FINDING OF FACT

The veteran's claims of service connection for degenerative 
joint disease of the knees and ankles and varicose veins with 
vascular insufficiency, as secondary to service-connected 
residuals of frostbite, are plausible.  


CONCLUSION OF LAW

The claims of service connection for degenerative joint 
disease of the knees and ankles and varicose veins with 
vascular insufficiency, as secondary to service-connected 
residuals of frostbite, are well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a) (West 
1991), VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  In determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In the present case, the evidence includes a statement from 
Calvin H. Thigpen, MD., who opined that the veteran's 
varicose veins, venous insufficiency and joint disease of the 
ankles and knees are the result of service-connected 
frostbite.  Under these circumstances, the Board finds that 
the veteran's claims are plausible and thus well grounded.  


ORDER

The claims of service connection for degenerative joint 
disease of the knees and ankles and varicose veins with 
vascular insufficiency, as secondary to service-connected 
residuals of frostbite, are well grounded and to this extent 
the appeal is allowed.


REMAND

Inasmuch as the veteran has submitted well-grounded claims, 
VA is obligated to assist him in the development of those 
claims.  38 U.S.C.A. § 5107(a). 

Despite the fact that the case has been remanded twice 
previously and the resulting delay, the Board finds that the 
record requires further development prior to appellate 
disposition.  It was contemplated that the medical 
examinations conducted subsequent to the most recent Board 
remand would include opinions as to whether, and to what 
extent, the claimed disabilities may be aggravated by the 
service-connected residuals of frostbite.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  The examinations included the 
requested opinions as they pertained to the claimed 
degenerative joint disease, but not the varicose veins.  

With regard to the claimed degenerative joint disease, the 
Board notes that in the report of a May 1998 VA examination, 
the examiner noted that there was no evidence of arthritis of 
the ankles or knees.  An August 1998 addendum to that report 
included a different VA physician's comment that there was no 
evidence in medical or surgical literature to suggest that 
the disabilities such as those claimed by the veteran were 
the result of distant frostbite injury.  In contrast, the 
statement submitted by the Dr. Thigpen cited a particular 
piece of medical literature which draws the opposite 
conclusion and substantiates the veteran's claim.  Dr. 
Thigpen did not, however, provide a basis for the diagnosis 
of arthritis of the ankles and knees.  

Given the difference in medical opinions, the absence of a 
basis for those opinions, and the fact that the Board may not 
exercise its own independent judgment on medical matters, 
further development is required.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact Dr. Thigpen and 
ask him to indicate what formed the basis 
of the diagnosis of degenerative joint 
disease of the ankles and knees; 
specifically, whether there is x-ray 
evidence of degenerative changes of the 
ankles or knees. 

2.  The RO should request that the VA 
physicians who performed the May 1998 VA 
orthopedic examination and offered the 
August 1998 addendum provide the basis 
for those opinions regarding arthritis 
resulting from frostbite injury.  
Specifically, each physician should be 
asked to address the article cited by Dr. 
Thigpen in support of the veteran's 
assertion that the claimed disabilities 
are related to the service-connected 
frostbite.  The orthopedic examiner's 
attention is directed to the report from 
Southside Regional Medical Center, 
pertaining to X-ray examination of the 
ankles, July 29, 1999, and a reported 
showing of left ankle minimal 
degenerative change.  The orthopedic 
examiner should attempt to reconcile this 
report with his conclusion of no 
arthritis of the ankles.

If those physicians are unavailable, the 
veteran should be afforded appropriate VA 
examinations for the purpose of 
determining whether he has a disability 
affecting the knees and/or ankles, to 
include degenerative joint disease, or 
varicose veins and/or a vascular 
insufficiency that can be attributed to 
service, as claimed by the veteran.  The 
claims folder must be made available to 
the examiner(s) for review and all 
indicated testing should be conducted.  
The examiner(s) should comment on the 
medical literature noted in Dr. Thigpen's 
statement.  In addition, the examiner(s) 
should express an opinion as to the 
medical probability that any disability 
affecting the knees and/or ankles or 
varicose veins with vascular 
insufficiency is secondary to the 
service-connected residuals of frostbite 
as well as a definitive statement of 
whether any currently demonstrated knee, 
ankle or venous disability-even if not 
service related-was aggravated by the 
service-connected residuals of frostbite.  
Attention is directed to the July 1999, 
X-ray report from Southside Regional 
Medical Center regarding minimal 
degenerative change of the left ankle 
found.  Complete rationale for all 
opinions expressed must be provided.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  
Thereafter, the RO should again review 
the veteran's claims.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 



